                          IN THE UNJTED STATESDISTRICT COURT
                         FOR THE W ESTERN DISTRICT OF VIRGINIX
                                      ROA N OK E DIV ISION

    IN THE M AU ER OF THE SEARCH 0#A
    BLA CK SA M SU N G CELLU LA R PH ON E
    A TF ROA N OK E CA SE #768045-1870051                                        m ,-.'
    ATFI'I'EM //0019.''DEklcE 1''                  caseNo. ' -u        fh .' '* d
    cu- xTt,v ccicv yo lx THEATF-
    RoAx ou Ev m Ex cs VA U LT


                                A FFID AW T IN SU PPO RT O F AN
                            APPLICXTION UNDER RULE 41 FOR A
                             W AA R AN T TO SEV C H AN D SEIZE

           1,W illiam Engel,being firstduly swöt'
                                                n,hereby depose and stateajfollows:

                        G TRODUCTION AND AGENT BACKGROUND

                  1m ake thisao davitin supportofan application underRule41oftheFederal

    RulesofCdm inalProcedureforasearch wm antauthorizingtheexamination ofpropqrty= an

.   electronic device- which iscurrently in 1aw enforcemen
                                                         'tpossession, and the extraction âom

    thatpp perty ofelectronically stored information describedin.Attachm entB.

           2.     1nm an tçinvestigative or1aw enforcementofficer''oftheUnited Stateswithin the

    meaningofSèction251047)ofTitle18oftheUnitedStatesCode,and am empoWeredby1aw to'
    conductinvestigation!of,and to m ake G ests for,offçnsesin violation ofTitle 18 and Title 21
    ofthe United StatesCode.

                  Iam aTask ForceOfficerwith theBureau ofM cphol,Tobacco,and Firearm sand

    Explosives(ATF),andhavebeensinceOctober2018.IhavesuccessfullycompletedtheBureau
    of Alcohol,Tobacco, Firearms and Explosives,Task Force Officer (TFO) training in the
    W ashington,Distlict of Columbia held at the Bureau of Alcohol, Tobacco,Firearms anb
    Explosives FederalHeadquarters. lhave been em ployed in a 1aw enforcementcapacity since



                                                                                                   /j
                                                                                                h!>ï
    19.
      94 as a Police Ofticer;Police Detective;Polièe Detective Sefgeant;Investigative and Patrol
Lieutenant;1aw enforcem enttrainerand m entorin Afghanistan,employed by the Departmentof
.


    '                                                                                     ,

    State andDepartmentofDefensè;and currently asaTask Fowe Oflicer.lhavereceived training

        vmious aspects of criminal 1aw enforcem ènt, including but not lim ited to crim inal

    investigationsinvolving arson,explosives,narcoticsand tireanns. Sincebecom ing a TFO with

    ATF,1have provided swom testim ony before the FederalGrand Jury and in the United States

    DistrictCourtin referenceto violationsoftheFederalfireanpsandnarcoticslaws.

           4.     The factsin thisam davitcom e 9om m y personalobservations,and my training

    and experience,as wellas ipformation obtained âom other 1aw enförcem ent offcers and in

    interviews with witnesses. This affdavit is intended to show orlly that there is suo cient

    Probablecausefortherequestedwarrantanddoesnotsetfortha11ofmyknowledgeaàoutthis
    m atter.

           5.     Based on thefactssetforth in thisaffdavit,thereisprobable causeto believe that

    violationsofTitle 18,United StatesCode,Section 1951,obstm ction ofany m icleorcom modity

    in comm erce,by robbery orextortion orattemptsorconspiracies;Title 21,United StatesCode,

    Section 841,possession to intentto distribute a controlled substance'
                                                                        ,and ofTitle '18,United

    StatesCo(1e,Section924(c)(1),possessionofafirearm infurtheranceofadrugtraffckingcrime,
    havebeen committed.

                   IDEN TIFICA TIO N O F TH E DEW CE S TO B E EX AM G ED

           6.     Thepropertytobeseakched isaBlack Sam sung cellularphoneATF Roanoke

    case #768045-18-0051,ATF Item #0019,hereinafterEo evice 1''. D evice 1 is cua ently located

    in tlw ATF Romw keEvidenceV ault,located at310 firstStréetSW ,Suite500,RoanokeVA .




                                                                                                       / ('b
                                                                                                   pl
                                                                                              J,
                                                                                                   (
                 The applied-forwarrantwould authorizetheforensic exam ination ofDevice 1for

thepurposeofidentifying electrol cally stored dataparticularly describedin Attaehm entB.

                                     PROBABLE CAUSX

        1.       In oraboutOctober2018,theBureau ofAlcohol,Tobqcco,Firenrmsand

Explosives(ATF)openedaninvestigationintodrugdistdbutionandviolentcrimeinvolving
A aron LeeW OOD S and hisassociates.TheATF investigation wasopened aAera shooting

incidentonJuly 1o,2018,at1642BasternAvenue,inRou oke,virginia,rejultinginthedeath

ofSubject//1(S#1).
        2.       Oninformationandbelie:W OODSandhisassociateshavebeenresponsible
since2017forsellinglargequantitiesofmarijuanainandaroundtheRoanbkeValley.Asset
forth herein;1642*Eastem Avenue, in Roanoke,Virginia,wasaprincipalsiteofoperation for

W OODS and llisassociatesâom nolaterthan thesumm erof2017untilthelatesum m erof

2018.

        3.       Dudngthecourseofthelvestigation,agentsencounterebasourceof
information,SOI#1,whohadpersonatknowledgeofW OODS'distributionactivities.SOI#1
m etW OODS in the early partof2017tllrough amutualfriend.Accordingto SOI#1,W OOD S

wasrenting and living at1642 Eastern Avenuein 2017.Duringthe summ çrand fallof2017,
             r             '            '

SOI#1çthung out''orsocialized with W OOD S and othersattheEastern Avenue address.

        4.       Duringthesevisits,SOI#1observed W OODS distributing latgequantitiesof

marijuanaâom theresidence.SOI#1describedtheEastem Avenueaddressasaplacewhere
individualsw ould stream in and outon a routine basisthroughoutthe afternoon and evenings in

ordertopurchasequantitiesofmarijuana9om W OODS.Asthesetransactionswereoccuning,
SOI#1and otherswouldbetçhanging out''atEastem Avenue,playingvideo gam esand smoking


                                                                                                       .
                                                                                                           )?
                                                                                                vù
                                                                                                  (?
                                                                                               e/
marijuana.SOI#1statedthatW OODSkepthismarijuanaattimesinplainview onacoffeetable
inthefrontroom oftheresidence.SO1#1describedthebagscontainingthemarijuanaaslarge,
clear,vacuum -sealedplastiobags.Duringtim espentatW OODS'Eastem Avenueresidence,

SO1#1becamefriendswith aW OODS associateidentifiedbytheinitials,Roommate//1(11M //1)
SOI#1 stated thatRM #1w aslivingwith W OODS atthataddress.

         5.   RM #1wasshotattheEastem Avenueresidenceon oraboutNovember23,2017,

during an apparenthom einvasion. According to statem entsm adeby one ofRM #1'sparents

after1l.
       M #1wasshot,and othercircum stantialevidence,youraffantbelievesthatRM #1was

aloneqtEastem AvenueonN ovember23,2017,atW OOD S'direction,in ordertoprotectthe

madjuanaandcash attheresidence.RM#1wasarmed,asevidencedbyhisadmissionsaswell
asotherevidencesuch astheanalysisofthescenemeasudngthetrajectoryofshoisfiredwithin
theresidence.According to RM //1,atleasttwo individualsattempted to entertheresidencefrom

therearofthehomewllileRM #1waspresent.Two-waygun/reensued,dulingwllich1lM #1
                             .        ,                                      '   .




wasbeaten andshotmultipletimesinthefaceandbod#.Oneoftheintmderswaslcilled,by
11.
  M //1,alerRM #1w asableto gain accessto atirenrm. RM //1,itshould benoted,stated that

hewasm erely ashort-term roomm ateand wasnotadtguard''although he did adm itthatnotonly

WaSheaWareOfW OODS'm'adjuanadistribution operation,ltM#1alsoassistedW UODSwith
tllis.
                                                                    '
                                 .

         6.   W OODS continuedoperatinghismarijuanabusinessoutoftheEastem Avenue
addressalertheshooting ofhis'
                            associateRM //1. A sourceofinform ation -SOI#2 - rsported

livingwithW OODSattheEastem Avenueaddressbetween approximatelyAprilandJulyi018.
AccordingtoSOl#2,Co-conspirator//1(C#1)andCo-conspi#ator#2(C#2)werealsoliving
with W OODS atEastern Avenueduringthisperiod and both ofthem assisted W OODS with llis


                                                                                                 jh
                                                                                              (ë!pt
                                                                                          h
mmijuanabusiness.'
               soI#2 describedtheEastem Aveiw eaddressasasomething likea fastfood

operationfol.marijuana.onanaveragedayintkatresidence,solffzreporteètllatbetweenfour
and adozen individuals,m ostbetween.theagesof18and 25,.wouldhang outattheresidence

betweenapproximately3:00pm and2:00am,playingvideogamesandsmoldngmadjur ainthe
living room . According to SO1#2,itwasroptineforW OODS and hisassociates- including at

leasttwo ofhisroom m ates,C#1and C#2 - to earry frearm sand tokeep them in plain view,

such asby leaning riflesagainstthewall,laying gtmson farniture,orkeeping firearm sin their

respecti'
        vewaistbands, whilepeoplewerecom ing and going f'
                                                        rom thehom e.

               SOI#2 stated thatthe stream ofcustomersto theEastern Avenuewasconstant.

SOI#2 estim ated thatadozen ormoreindividualswould stop by Eastern Avenuètopurchase

marijuanaon anygiven day.W OODS wouldoftenkeepthemadjuanainjarge,pountj-syze
vacuum sealedbagson the coffeetableascustom erscnmein and outtopurchase. In addition to

W OODS,SOI#2acknowledgedth'
                          atC#1,è#2,andSOl#2wouldassistwithmadjuanasalesby
collectingmoneyorbydolingoutthemarijuariainquantiliesofanm herefrom % grnm to
severalounces.l SO1#2 statedthattheroomm ateskepttheirfireannsattim esin alargesafein

theldtchenonthemainflooroftheresidence,andthatW OODSkeptquantitiesofcashophts
personbrin asm allsafein hisiöbm .2 SOI#2 descdbqd W OODS asltflashing''hiscash on

occasion.

               Two additionalsotlrcesofinformation - SOl#3 and SOI#4 - provided statem ents


1SOI#2 wasadvised ofhis/herM irandarightsbeforespeakingvoltmtarily with agentqaboutthismatter.
2Oninformation andbelief neitherS0I#2 C#1 C#2 norW OODS hasb'een convictedofacrimepunishableby
imprisonmentforaterm inexcessofoneyear,commonly calledafelony.


                                                                                                 ?/+-
                                                                                                    /
                                                                                                    y+.
                                                                                                      çl
sim ilarto thatofSOI#2. In separateinterviews,SOI#3 and SOIM described afrequentflow of

marijuanacustomersthrough theEastem Avenueaddress.SOl#3and SOIG didnotliveatthe
       r.
EastenzA venue addressbutspentseveralaRem oonsand eveningsthereeach week.'Wlzilethere,
                .




SOI#3 and SO1#4 observed W OODS,C#1,and C#2 sellingdrugsto customersandthey cam e

alzdleR 9om thehom e. SOI#3 and SOIG also observedW OODS,C#1,and C#2 inpossession

offirearm s.

       10.     Thisdisttibution activity culminated in the death ofS#1on July 10,2018. SO1#3

and SOI#4 werepresentin theresidence atthetim eoftheshooting. According to SO1#3,three

individualsarlived in asinglevehicleduring theaftem oon ofJuly 10 forthepup oseof

acquiringmarijuana.SOl#3recognizedtheindividualsasS#1andtwoacquaintances.SO1#3
desctibed atenseverbalexchangewhen thetrio arrived,dudngwhich thereappearedto be

mistrustbetweenthepartiesabouttheintendedmarijuanatransaction.AccordingtoSOI#3,
W OODS and C#1 com municatrd with thetllreecustom ers,dem anding to seethe cash before

handing overthedrugs. S#1andhis/hertwo acquaintancesin t'
                                                        urn,dem andedto seethedrugs

beforehanding overthecash. Accordingto SOI#3,thetransaction wasunsuccessful,and the

trioleR withoutthemarijuanaforwhichtheyhadcome.
               Thetriocameback later,ataround9:45pm,accordingtoSOt#3and SOI#4.3
Secudty footageâom anearbyresidencedepictsS#1vehicle arriving atEastem Avenue,with

headlightséxtinguished upon approach.According to SO1#3 and SOI#4 in separateinterviews,a

btick orotherobjectthencameintothelivingroom throughtheâontplateglasswindow.SOI#3
and SOIG statedthatW OODS,C#1,andC#ibeganshootingfrom theresidenceasindividuals

3SO1#2 deniedbeingpresentatthetim eoftheshooting,whichinform ation wascorroborated by SOI#3,SO1#4and
othercircum stantialevidence.                         '



                                                                                                          J-k%
                                                                                                       q(21
associated with POl#1'svehiclereturned fre.Based in parton hisposition in thevehicle and its

direction oftravel,S#1wasshotin thehead andneck andkilled ashe/sheattempted to ddve

away from theresidence. From ballisticsevidence,investigatorswereableto determinethat

som ebutnota11pfthefirearm sinvolved in theshootinghaveibeenrecoveyed by police.

              12. SOI#3andjOI#4statedthatthetwoofthem,alongwithW OODS andC#1,fled
the Eastern Avenue residence afterthe shooting and drove to a location som e distancç 9om

Roanoke.overthenextcoupleofhoursorso,w OODj andc#1discussekstoriestheywould
tellpolice abouttheincident. Baséd on them nnnerin which Eastern Xvenuçassociates

managed theirfirearmb,assetforth herein,and C#2'àadmijsion during arecorded interview to
    . '''''           .
                           '                 '         '       .



llisaffmity forftrearmsin general,investigatorsbelieveit'
                                                        ispossiblethatfirearmsassociated
                                                                   '
                               .

with theshooting incidentson Eastem Avenuerem ain in thecustody orcontrolofW OOD S,

C#2,ortheirassodates,concealedbutpofnecessarily gone.

              13    Threedaysaftertùeshooting,onJu1y 13,2018,
                                                            'W OODSwasarrestedinàedford
CountyinacarbelongingtoSOI#1,inpossessionofappmximatelytwopoundsofmadjuana.
Themarijuanawaspqckagedinvacuum-sealedbagsofthetypeSO1#2,SOI#3,andSOl#4
descdbed seeingatEasternAvenue.W OODSwaschargedin BedfordCountywithpossession
withtheintenttodistributemarijuana,afelony,whiqh chargeremainspendingfortrialon
November19,2019(CaseNtlmberCR19-000275).
              14.   W OODS w asgiven abond pending resolution ofhisBedford charges.

              15.   Since llisrelease on bond,W O OD S hasbeen living in the basem entapartm entat '

1506èompton Street,inRoanoke,with afamilymemberand'otherindividuals.
                    SinceW OODS'releaseon bond,investigatorsin thiscasehavereceived Witness

information suggestingthatW OODS iscontinuingto sellmarijuana9om thebasement


                                                                                                       /1$
                                                                                                 Aj.jj
    apartmenton Compton Street,despitethedeath ofS#1and despitelziscuaently pending felony

    drug chargesin BEDFO RD .

          17.    On June 1,2019,an unrelated homicide investigation in Roanoke'resulted in m ore

    witnesgesdiscussingW OODS'continuedinvolvementinthedistributionofmadjuana.One
'


    witnessstatedthathehadbeensellingmarijuanaonbehalfofW OODS anddescribedW OODS'
                                     h
                     .

    addresson Compton Streetasthelocation f'
                                           rom which W OODS wasoperating.According to

    thiswitness,W OODS encouragedthewitnessand anotherfriend topurchase and resell

    matijuanaasawayofmakingmoneyforBeachW eek.
           18.   A nother source ofinform ation,SO1#7,spenttimewith W OODS atthe Compton
                                 .




    streetapartmentinJune20k9.solr describedapattem ofbe'
                                                        haviorbyw ooosatthe
    Compjon StreetapM m entsim ilartowhathadbeen W OODS'practiceon Eastem Avenue.

    AccordingtoSOI#7,W OODShadnosourceofincomebeyondmarijuanasales.Between
    roughly mid-aRernoon and thelateevening,num erousindividualsvisitedW OODS'Compton

    Streetapartmenttopttrchasemarijuana.SOI#7statedthathe/shewaspresentformanyofthese
    transactionsandobservedW OODSstoringhismarijuanain shoeboxesinsidetheapartment.
    lnvestigatorshaveviewed,through SO1#7'ssocialm ediaaccounts,videostaken in June2019

    thatshow W OODS engagedinmarijuanatransadionsfrom witvntheCompton Street
    apartm ent,according to SOI#7,with C#1and otherindividualspresentaswell.

           19.   Based on thisand otherinfo'
                                           rm ation,ATF,along with theRoanoke City Police

    (RPD),conductedasurveillanceandintelligencegatheringoperationatW OODS'Compton
    Streetaddress.Duting theoperation,wllich isongoing,investigatorshaveobserved several

    individualsvisitW OODS'basem entapartfnentfprshortperiodsoftime,consistentwith drug

    transactions. Visitorsto theresidenceenterand exit9om a singledodron thesideofthe

                                                 8

                                                                                                   4/w#'
                                                                                                       -zw#
residence,which istheonly pointofingressoregressfrom W OODS'basem entapadm ent.

Agentshave obsezved W OODS em ergeâom and return tollisapartm entregularlyduring the

surveillanceoperation.

      20.    On August20,2019,investigatorsobserved W OODS ashew alked from the

residence and gotinto asilverHondavelliclelocatçd approxim atelyablock aw ay âom the

apartm ent. Hewasinthevehicleforabrieftim e andthen retum ed tqllisapartment,consistent

with ahand-to-hand drug sale.

       21.    Shortly aûerward,surveillanceunitsobserved asilverFord Fusion arriveatthe

W OOD S'basem entapartm ent.Thedriverofthevehicle entered W OOD S'residence and

em erged a few minuteslater.A fem alein thepassengerseatoftheFusion remained outside,in

thecar,durinétheapartmentexchange.Basedonvehicletagsandthçddver'sdistinctive
physicalcharactedstics,ofticersidentifiedthedriverasanindividualsubjecttoanactivearrest
w arrant. They effected atrao cstop ofthevehicle adistancelatçr,in theareaofTowersM all
         .




andplacedtlzisindividualunderarrest.A .
                                      K -9 wasutilizedto conductaf'
                                                                  reeairsniffand alerted

positively on theveE cle. During asubsequentsearch ofthevehicle,officerslocated and seized

justunderapoundofniarijuana,packagedin avacuum sealplasticbagandtwomasonjars.The
substanceslaterdeldtestçdwith apositiveresultformadjuana.
       22. FollowinganadvisementofM irandarights,thesubjectareedtospeakwith
oo cers.rfhesubjectidentifedW OODSbyaphotov aph andadmittedtopurchasingthe
madjuana9om W OODSashortwhilee>rlier,for$2,400.'Fhesubject,whoadmittedto
purchasingregularly9om W OODSoverthepastseveralweeks,statedthatW UODS isobtaining
                         '




marijuanaâom asourceofsupplyinW asllington D.C.,wllichisconsistentwith information
provided by SO1#7.
                                             9

                                                                                                 é-Ii
                                                                                             qSvtl'
                                                                                                  /
                Agentshavesincem ade furtherobsenrationsconsistentthatAaron LçeW OODS

hasm oved from 1506 Com pton Street,Roanoke,Virginiato 1445 BrooksAve,Roanoke

Virginia.W OODS wasobservedpaclcing severalpersonalitem s,to'
                                                            includeboïesandbagsand

baby fum itureon August24th: 2019 and 25th# 2019> intovehiclesW OOD S and hisgirlfriend

havebeen observed opyrating in thetecentm onths,weeksand daysdudng the surveillance
                                                      .




operationaltim es.

          24. Agentshtdfollowekw ooosrrom thecomptonstreetareaonAugust30,2019,
tothe 1445 BrooksAvenueresidence,arld on severaloccasionsrovertliepast21days,agents

havenotedW OODS'vehiclepresentattheresidence ata11tim esboth day and rlight.Agents

havealsom adeobservationsofW OOD S and hisgirlfriend come and go from thisresidenceat

differenttim esdudng both theday andnightandreturning during hourswhich would sùg'
                                                                                 gest

thatthey havecurrently m oved into and arestaying thereastheirabode.W OOD S hasalso been
                                                                       .




seen leaving with anotherperson asapassengerin avehicle com m orlly seen attheresidenceand

returning totheresidencewllileW OODS vehiclehasnotbeen present.

          25.    Furtherobservationsm adeby agentsatthe1445 BrooksAvenue,Roanoke,

Virginiaaddressare consistentwith the snm eactivitiesdescdbesasabovewith vehicletraftic,

whichwasobservedat1j06ComptonStreet.Notably,morethanonço'fihevehiclesseen'atthe
.
    Compton Streetaddresssuspected ofpurchasing narcoticshavebeen seen'm aldng quick visitsat

thecurrentaddressof1445 BrooksAvenue,Roanoke,Virginia,and agentshaveobserved

W OODS outsidetheresidenceand hisvellicleparked inthedriveway oftheresidence as

recent1y as Sept.16t
                   1l,2019.


          26.. On Sept.16,2019,agentsddvingpastthe 1445 BrooksAvenue,Roanoke,


                                               10

                                                                                                41/lh
                                                                                           91
Virginia addressnoted ablueNissan 3702 parked in frontoftheresidence.Asagentspassed the

vehiclethey recor ized W OODS seated in thepassengerseatnextto the driverwith asignificant

am ountofU .S.currency spread between them on thecenterconsole,conducting arlapparent

narcoticstransaction.A gentsfollowed thevellicleoutoftheareaaRerW OOD S departed âom

thevehicleand atraffic stop wasconducted forarfunrelated driving ingaction. Thedriver

appeared nervousand wasvisibly shnking.A K-9 wasutilizedto conductafreeairsniffand

alertedpositively on thevehicle. During asubsequentsearch ofthevehicle,ofticerslocated and

seized6gramsofmarijuanaderiveddtl-lig,
                                     hCountrySugarW ax'',8pamsofmarijuanaderived
KtHigh Countl'y lnfusionsShatter'',31.5 p am sofhash oi1and $865.00 U.S.currency.
Additionallyoffcerslocated$330.01U.S.currencyondriver'sperson.

                OnSeptember19,2019,Ajentsexecutedaseprchwàrrantat1445BrooksAve
                                                                              19
SE,thecurrentresidence ofW OODS.Itemscollected included cellular.
                                                                phones,oneofwhich

w asDevice 1,narcotics,afirenrm and U.S.currency located in W OODS'bedroom .The
'
narcoticsfound in theresidencewere consistentwith thenarcotics1aw enforcem enthad

previouslyobtained from thevehiclestop and search on September 16,2019.

          28. Followingtheexecutionofthesegciwarrant,AgentsinterviewedW OODSat
theresidencelocation.Post-M irandaw arhings,W OODS stAted overthepastyearand recent

monthsthathedidsellmarijuaflaandth>tcommunicationforsomeofthesaleswereconducted
tllrough llisphone and textm essages,m ostrecently,using Device 1 .W OODS statedthathe

    couldorderupto20poundsofmarijuanafrom asourcewithoutcreajingasuspicion andarrange
tomeettogetthemadjuana.
          29.   AgentslocatedW OODSTphone,Device 1,identified assuch by W OODS,which

    waspasscodeprotecyed.W OODS unlocked Device 1whilein thepresenceofA gentsand senta
                                            11


                                                                                              J)/
                                                                                             :1
textto hissourceçKzoobie''using an application orithephonennm ed ttsignal''.W hileAgents

supervised theseactionsbyW OODS,Agentsrecor ized multiplem essagescom ing into Device
.   1on Snapchatand otherm essa'
                               ging applications.

          30. DuringtheseobservationsW OODS'phone(Device1)received am essage9om
    an individualnam ed &&Bun''viaSnapchat.ttBun''isknown to AgentsasJoshuaN .HU SKEY,a

previous occupantatthe 1642 Eastem A ve.N E,R oanoke,V irginia,residence.

                 Eventsdescdbed in thisaffdavitoccurred within theW estem DistrictofVirginia.


                                        T ECH NICA L TER M S

          32.       Based on my training and experience,Iusethefollowingteclm icaltermsto

    convey thefollowing meanings:

              a. W irelesstelephone:A wirelesstelephone(ormobiletelephone,orcellular
                    telephone)isahandheldwirelessdeviceusedforvoiceanddatécommunicatiön
                    tllrough radio sir als.Thesetelephonessend signalstllrough networksof

                    transm itter/receivers,enabling comm unicaiion with otherwirelesstelephonesor

                    kaditionalççland line''telephones.A wirelesstelephoneusually containsaEtcall

                    log,''which records.thetelephonenumber,date,and time ofcallsm adeto and
                                        .




                    9om thephone. In addition to çnablingvoicecomm unications,wireless

                    telephonesofferabroad rangeofcapabilitieg.Thesecapabilitiesinclude'
                                                                                      .stozing
                                            l                .                                    .

                    nam es.
                          andphonçnumbersin electronictçaddressbooksi''sending,receiving,and

                    storing textm essagesqnd e-m ail;taldng,sending,receiving,and storing still

                    photop aphsandm oving video;storingandplayingback audio fles;stodng
                '             .


                    dates,appointm ents,and otherinform ation on personalcalendars;and accessing


                                                   12


                                                                                                         ptIh
                                                                                                      rkvz
   and downloading inform ation 9om theIntem et.W irelesstelephonesm ay also

   includeglo'
             balpositioningsystem (çIGPS'')technoloéyfordeterminingthe
   location ofthe devicek

b. Digitalcnm era: A digitalcam eraisa camerathatr'
                                                  ecordspicturesasdigital

   picturefles,ratherthan byusingphotop aphicfilm .Digitalcnm erasusea

   vatiety ofsxed andrem ovablestoragem ediqto storetheirrecorded im ages.

   Im agescanusually beretrieved by corm ecting yhe cam erato acomputerorby

   cormecting therem ovable storagem edium to asèparatereader.'Removable

   storagem ediaincludevarioustypesofflash m em ory cardsorm iniamrehard

   dtives.M ostdigitalcam erasalso includea screen forviewing thestored im ages.

   Thisstoragemediaappurtenantto digitalcam erascan contain any digitaldata,

   including dataunrelated to photographsorvideosand photographsand bthey

   digitalim agesdownloaded 9om theInternet.

   P Address'
            .AnIntem etProtocoladdress(orsimplyGCIP address'')isaunique
   num eric addressusedby com puterson theInternet. An IP addressisa seriesof

   fournumbers,eachintherange0-255,separatedbyperiods(e.g.,121.56.97.178).
   Every computerattached totheInternet,including awirelesstelephone,mustbe
            .                                            t
                                                         :
                                                         .


   assir ed an P addresssothatIntem ettrafficsentâom aqd
                                                       . di
                                                          rected to that

   computerorwirelesstelephonem ay be directed properly âom itssourceto its

   destination. M ostIntem etserviceproviderscontrolarange ofIP addresses.
                ,




   Som ecomputershave static- thatis,long-term - lp addresseswllich m ay be

   unique to a particulardevice orlocation,while othercom putershave dynam ic-

   thatis,frequently changing- lp addressesthatm ay beassigned to acomputeror



                                                                                       )lC1
                                                                                   alpdl
                                                                                   1
             wirelesstelephoneforshortpeliodswhilesuch devicesarebeinyusedina
             particulargeop aplliclocation ortluough aspecificlntem etserviceprovider.

          d. h tem et:TheInternetisaglobalnetwork ofcomputersand otherelectronic

             devicesthatcomm unicatewith each other.Duetothestructure ofthe Intem et,

             connectionsbetween deviceson theInternetoqen crossstate and international

             borders,even when thedevicescommurlicating with each otherarein thesam e

              state.

      33.     Based onm y training,expedence,and research,Iknow thattheDeviceshave

capabllitiesthatallow them to servea'
                                    sawirelesstelephone,digitalcnm era,portablem edia

player,GPS navigation device,and thattheD evicesarelikely to contain othercommunications

applicationsforeachDevice,includingbutnotfimitedtosocia)mediaandothercommunications
applicationssuch asSnapchat,lnstagrnm ,Twityer,W hat'sApp,Sir al,Facebook,andFacebook
                        )

M essenger.Inmyirainingandexperience,exnminingdatastoredondevice
                                                               'softhistypecan
uncoyer,am ong otherthings,evidencethatrevealsorsuggestswho possessed orused the device,

specilccommunicationsbetween usersofthedevice and/orthirdparties,and data and other
inform ation dowrlloaded to oraccessed through thedevice.
                                                   .




                E LECTRONIC STORAG E AND FORENSIC ANALYSIS
                -




       34.: Based onm y knowledge,training,and experience,Iktlow thatelectronic devices

can storeinform ation forlon
                           'gperiodsoftim e. Sim ilarlyythingsthathavebeen view edviathe
                                                       .




Internetaretypically stored forsom eperiod oftim eon thede/ice.Thisinfonnation'can

som etil esberecoveredw ith forensicstools.

              There is probable cause to believe thatthinjsthatwere once stored on the
Devicesm ay stillbestored thére,foratleastthefollowing reasons:
                                              14
                                                                                            .   lh
                                                                                            )j/
                                                                                           q1
a. Based on my knowledge,training,and expedence,Iknow thatcom puter

   filesorremnantsofsttch flescan berecovered m onthsoreyen yearsafter

   theyhavebeen downloaded onto astoragem edium ,deleted,orviewed via

   the Intem et. Electronic files dowrlloaded to a storage m edium can be

   stored for years atlittle orno cost. Even when files have bçen deleted,

   they can be recoverçd m onths or years later using forensic tools. This is

   so because when a person GKdeletes'' a tile on a computer, the data

   contained in the file doesnotacmally disappear;rather,thatdatarem ains

   on thestoragemedium untilitisoverwrittenbynew data.
b. Therefore,deleted fles,or rém nants of deleted files,m ay reside in free

   space or slack space- thatis,in space on the storage medium thatis not

   currently being used by an active file- for long periods of time before

   theyareokerwritten.lnaddition,acomputer'soperatinjsystem may also
   keep arecord ofdeleted datain a(tswap''orttrecovery''file.

   W holly apart from user-generated Eles, computer st
                                                     *
                                                       orage m edia- in
                                            .



   particular,com puters'intem alhard drives--contain electronicevidence of

   how a com puterhasbeen used,whatithas been used for,and who has

   used it. To give a few examples,thisforensic evidencecan.take the form

   of operating system configurations, artifads 9om operating system or

   application operation, file system data stnlctures, and virtual m em ory

   çKsw ap''orpaging fles. Com puter users typically do noterase ordelete

   thisevidence,because specialsoAware istypically required forthattask.

   However,itistechnically possibleto deletethisinformation.
                                   15
                                                                                   ,yl
                                                                                     %
                                                                                4lv(l
          d. Similady,files that have been viewed via the Internet are som etimes

                 automatically dowrlloaded into atemporary Intem etdirectory ortçcache.''

       36.       Forensicevidence. Asf'urtherdescdbed in Attachm entB,thisapplication seeks

pennission to locatenotbnly electronically stored information thatmightsbrve asdirect

evidence ofthecrim esdescribed on thew arrant,butalso forensicevidencethatestablisheshow
             .




theDevtcewasused,thepurposeofitsuse,whousedit,andwhen.Thereisprobablecauseto
believethatthisforensic electronicevidencem ightbeontheDevicebecause'
                                                                    .

          a. Datacm thestoragem edium can provideevidenceofa filethatw asonceon the

                 storagem edium buthassincebeen deleted oredited,orofadeleted portion ofa

                 file(suchasaparagraphthathasbeendeletedfrom awordprocessingtilel.
          b. Forensic evidenceon adevicecan also indicatewhohasused orcontrolled the
                                                                                                *
                                                                        .

                 device.Thistiuseraittibution''evidenceisanalogoustothesearch forçtindiciaof
                 occupancy''while executing a search w arrantata residence.

                 A person Fith appropriatefam iliadty with how an electronic deviceworksm ay,

                 afterexam ining thisforensic evidencein itspropercontext,be ableto dra;
                                                                                       F

                 conclusionsabouthow electronicdevicesw ereused,thepup osebftheiruse,who

                 uSed them yand when,in connection with cniminalactivityunderinvestigation.

                 Theprocessofidentifying theexactelectronically stored inform ation on astorage

                 medium tàatarenecessarytodraw anaccurateconclusionisadm amicprocess.
                 Electronicevidenceisnotalwaysdatathatcan bem em ly reviewed by areview

                 tenm andpassed alongto investigators. W hetherdata'stored on acom puteris

                 evidencem ay depend ön otherinform ation stored on thecomputerand the

                 application ofknowledgeabouthow acomputerbehaves. Therefore,contextual
                                                 16                                                      '
                                                                                                    .


                                                                                                             R
                                                                                                        /à/l
                                                                                                    qt
                 inform ation necessary to understand otherevidence also fallswithin thescopeof

                 thew arrant.

              e. Further,in snding evidenceofhow adevicewasused,thepurposeofitsuse,who

                 usedit,andwhen,som etim esitisnecessary to establish thataparticularthingis

                 n0tpresentOn a storage m edium .

                 Natureofexamination.Basedontheforegoing,andconsistentwithRule
41(e)(2)(B),thewarranfIam applyingforwouldpefmitexaminationoftheDevicesconsisient
withthewarrant. Theexamination m ay requireauthoritiesto em ploy techniques,includingbut

notlim ited to computçr-asàisted scansoftheentirem edium ,thatm ightexposem anypartsof

each Devicett)hum an inspection in ordertodetenninewhethef'itisevidçnce describedbythe
                                                                             .


       '

W arrant.

                 Mannerofexecution.Becausethiswarrantseeksonlypermissionto examinea
devicealready in 1aw enforcement'spossession,the execution oftlziswarrarltdoesnotinvolve

thephysicalintrusion onto aprem ises.Consequently,Isubm itthereisreasonable causeforthe
'
    Courtto authorize execution ofthewarrantatany timein the day ornight.

                                          C O N CLU SIO N

                 Isubm itthatthisaffdavitsupportsprobablecauseforasearch warrant

    authorizing the examination oftheDevicedescdbed in Attachm entA to seek theitemsand other

    evidence descdbed in A ttachm entB.

                                   REOUEST FOR SEAI,U G
                     '

           40. ItisrespectfullyrequestedthatthisCourtissueanorderseaiing,untilfurther
    orderoftheCourt,a11paperssubmittedinsupportofthisapplication,'includingtheapplication
    and sev çh wanunt.Ibelievethatsealingtllisdocum entisnécéssary becausethewarrantis
                                                17
                                                                                                     4t
                                                                                                      '
                                                                                                      ï
                                                                                                      '
                                                                                                  q$:ï
relevantto mlongoinginvestigation into thecrim inalorgnnizationsasnota11ofthetargetsofthis

investigation willbesearched atthistime.Baseduponm y training and experience,1have

lenrned thatonline criminalsactively search forcriminalaY davitsandsearch warrantsviathe

intem et,and dissem inatethem to otheronlinecrim inalsasthey deem appropriate,i.e.,postthem

publicly onlinethrough thecarding forum s.Prem aturedisclosure ofthe contentsofthisao davit

and related documentsm ay haveasigniscantand negativeimpacton thecontinuing

investigationandmayseverelyjeopafdizeitseffectiveness.




                                               R      e.   subm itted,

                                                  '
                                                                         fô
                                               W illiam Engèl
                                               Task Force O fficçr
                                               Bureàu ofAlcohol,Tobacco,Firearm sand
                                               Explosives

       Subscdbed and swom beforem e
       on S      er20,2019:


       * 1 ED STA ESM GISTM TE JUDGE
       RobertS.Ballou




                                             18
